         Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 1 of 16




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

        v.
                                                               CRIMINAL ACTION
PETER GILBERT,                                                 NO. 20-404

                         Defendant.


                                           OPINION

Slomsky, J.                                                                     January 7, 2021

I.     INTRODUCTION

       Before the Court is Petitioner Peter Gilbert’s Motion for Reconsideration of Detention

Order (“Motion for Reconsideration”) pursuant to the Bail Reform Act, 18 U.S.C. § 3141 et seq.

(Doc. No. 23). Defendant filed the instant Motion on December 9, 2020, seeking release from

custody pending trial due to the COVID-19 pandemic and the concomitant risk it poses to him

given his serious medical history. (See id.) On December 17, 2020, the Government filed its

Response in Opposition to Defendant’s Motion (Doc. No. 28). Thereafter, Defendant filed a Reply

Brief in Support of his Motion (Doc. No. 32). On December 28, 2020, the Court held a virtual

hearing, during which the parties presented evidence and arguments in support of their respective

positions. Defendant’s medical records (Doc. No. 26) were also submitted and filed under seal.

(See Doc. No. 27.) For reasons that follow, the Court will grant Defendant’s Motion for Pretrial

Release (Doc. No. 23).

II.    BACKGROUND

       On April 21, 2020, the Government filed a Criminal Complaint against Defendant. (See

Doc. No. 1.) That same day, Defendant was “arrested on a federal complaint and warrant.” (Doc.

No. 28 at 2. See also Doc. No. 3; Doc. No. 23 at 1.) On April 24, 2020, United States Magistrate


                                               1
         Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 2 of 16




Judge Jacob P. Hart ordered Defendant detained without bail prior to trial. (See Doc. No. 4.) Four

days later, on April 28, 2020, Magistrate Judge Carol Sandra Moore Wells granted the

Government’s Motion for Pretrial Detention (Doc. No. 5). (See Doc. No. 8.) Defendant has been

confined at the Federal Detention Center in Philadelphia (“FDC Philadelphia”) since his arrest on

April 21, 2020. (See Doc. No. 23 at 5; Doc. No. 28 at 8.)

       On November 12, 2020, a grand jury returned an Indictment (Doc. No. 19) charging

Defendant with one count of manufacturing and attempting to manufacture child pornography, in

violation of 18 U.S.C. § 2251(a) and (e) (“Count One”), and one count of distribution and

attempted distribution of child pornography, in violation of 18 U.S.C. § 2252(a)(2) (“Count Two”).

In Count One of the Indictment, Defendant is accused of violating § 2251(a) and (e) by:

               [E]mploy[ing], us[ing], persuad[ing], induc[ing], entic[ing], and
               coerc[ing] Minor #1, who had not attained the age of 18 years and
               who is known to the grand jury, to engage in sexually explicit
               conduct for the purpose of producing a visual depiction of that
               conduct, and attempted to do so, and the visual depiction was
               produced using materials that had been mailed and shipped and
               transported in and affecting interstate and foreign commerce.

(Doc. No. 19 at 1.) In Count Two, Defendant is charged with violating § 2252(a)(2), (b)(1) by:

               [K]nowingly distribut[ing] a visual depiction using a means and
               facility of interstate and foreign commerce, that is, the Internet, and
               attempted to do so, and the producing of the visual depiction
               involved the use of a minor engaging in sexually explicit conduct,
               and the visual depiction was of such conduct.

(Id. at 2.) Both offenses carry mandatory minimum sentences. Count One has a mandatory

minimum of 15 to 30 years’ imprisonment, while Count Two has a mandatory minimum of 5 to

20 years’ imprisonment. See 18 U.S.C. § 2251(e), 2252(b)(1).

       Defendant has been detained at FDC Philadelphia awaiting trial since April 21, 2020. (See

Doc. No. 23 at 5; Doc. No. 28 at 8.) Trial is currently scheduled for February 2, 2021; however,




                                                 2
         Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 3 of 16




given the present COVID-19 pandemic, that date is not realistic. When the Court set the current

trial date the effect of the COVID-19 pandemic on scheduling trials was in flux and therefore,

through no fault of Defendant, it appears that a trial will not be held until well into 2021.

       On December 9, 2020, Defendant filed the instant Motion for Reconsideration in which he

urges the Court to grant him pretrial release because of the current COVID-19 outbreak at FDC

Philadelphia where he is housed and the concomitant risk the virus poses to him given his serious

medical history. (See Doc. No. 23 at 1, 2.) Alternatively, Defendant seeks temporary release

pursuant to 18 U.S.C. § 3142(i)—the provision upon which the Court relies in granting

Defendant’s Motion (Doc. No. 23). (See Doc. No. 32 at 3.)

       In his Motion, Defendant submits that he is a good candidate for pretrial release with

conditions because he poses no risk of flight or danger to the community. (See Doc. No. 23 at 6.)

Defendant proffers that he does not pose either one because he has “lifelong familial, residential,

employment, and financial ties to Pennsylvania and New Jersey.” (Doc. No. 23 at 4.) He was

born and raised in Livingston, New Jersey and attended Villanova University. (See id.) Since his

graduation from Villanova in 2006, Defendant “has resided in Pennsylvania.” (Id.) “Prior to

incarceration, [he] maintained steady employment, most recently having worked at Jefferson

Hospital as a data analyst for the past four years.” (Id.)

       Defendant also has the support of his family. His wife and parents were present at the

hearing held on December 28, 2020. He and his wife have been married for 12 years and they

have four young children. (See id.) Defendant’s parents, with whom he “maintains a strong

relationship[,]” are married and “reside in a single family home in New Jersey.” (Id.) At the

hearing, Defendant’s parents testified that they are the only two occupants of their residence.

Defendant’s father is a practicing attorney who has been a member of the New Jersey Bar for forty-




                                                  3
         Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 4 of 16




five years, while his mother is a retired teacher and now a homemaker. (See id.) If released,

Defendant will reside with his parents at their house located in New Jersey and agrees to home

confinement as a condition of bail. (See id. at 10, 12.) Defendant notes that he has no prior

criminal record or history of violence. (See id. at 4, 10.)

       Defendant also submits that pretrial release with conditions is appropriate because he was

previously diagnosed with renal cancer in 2011, necessitating the subsequent removal of his right

kidney. (See Doc. No. 23 at 4-5. See also Doc. No. 26, Ex. A, at 7-13; id., Ex. C, at 81.) Citing

medical literature regarding the impact of COVID-19 upon kidney function, Defendant avers that

his “medical condition exacerbates the already significant health risks he faces while in

confinement at [FDC Philadelphia], where inmates are currently subject to lockdown due to a

COVID-19 outbreak.” (Doc. No. 23 at 11-12. See also id. at 2, 11.) Further, “should Mr. Gilbert

contract COVID-19, with only one functional kidney, he would be at tremendous, heightened risk.”

(Doc. No. 32 at 3.) To evidence his condition, Defendant provides medical records from the

Hospital of the University of Pennsylvania detailing the history of his renal cancer and kidney

removal. (See Doc. No. 26, Ex. A.)

       On December 17, 2020, the Government responded to the Motion. (See Doc. No. 28.) In

the Response, the Government does not dispute Defendant’s past cancer diagnosis but contends

that he “does not currently have cancer, nor does he have chronic kidney disease.” (Doc. No. 28

at 13.) Moreover, Defendant “did not require chemotherapy or other cancer treatments, and he has

been living healthily, in remission, without evidence of disease, and with stable renal function for

over eight years.” (Id.) The Government also discusses the number of mitigation measures

undertaken by the Bureau of Prisons (“BOP”) to minimize the risk to defendants within the

Philadelphia FDC. The Government avers that the BOP, in part,




                                                  4
         Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 5 of 16




               significantly restricted the intake and movement of inmates; it
               reduced the movement and congregating of inmates within
               institutions by confining inmates to their cells for longer periods; it
               severely restricted visits by non-BOP staff members to institutions;
               and it distributed face masks and cleaning supplies to all staff and
               inmates.

(Id. at 10.) “For over seven months, these and other steps were remarkably successful in

preventing the spread of the virus within FDC Philadelphia, even as tens of thousands of people

were infected in the surrounding city.” (Id.) For these reasons, the Government opposes

Defendant’s pretrial release to home confinement with conditions.

       But in a letter to a judge of this Court dated December 28, 2020, a representative of the

BOP reported the following regarding the current conditions at FDC Philadelphia with respect to

COVID-19:

               As of December 23, 2020, there were 10 COVID positive inmates
               housed at . . . FDC [Philadelphia] and 7 staff members who reported
               a positive test result. On December 21, 2020, one housing unit was
               placed on quarantine status and mass testing was being completed
               of the unit. The results of that testing are anticipated this week. All
               other general population housing units resumed previous operations.

Letter from BOP Representative, FDC Philadelphia’s Response to COVID-19 (Dec. 28, 2020).

III.   DISCUSSION

       A.      The Analytical Framework and Other Considerations Regarding Motions
               for Temporary Release Pursuant to 18 U.S.C. § 3142(i)

       Defendant essentially asks the Court to reconsider his pretrial detention in light of the

danger posed by the current COVID-19 pandemic and his medical history. 18 U.S.C. § 3142(i)

provides in part,

               [A] judicial officer may, by subsequent order, permit the temporary
               release of the person, in the custody of a United States marshal or
               another appropriate person, to the extent that the judicial officer
               determines such release to be necessary for . . . [a] compelling
               reason.



                                                 5
         Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 6 of 16




18 U.S.C. § 3142(i).

       As this Court noted in United States v. Gongda Xue,

               In light of the COVID-19 pandemic, Section 3142(i)’s potential
               applicability is clear, but whether relief is warranted under that
               Section is considered on a case-by-case basis. Federal courts have
               been inundated with requests from defendants seeking release from
               detention due to the risks presented by COVID-19. Case law on the
               subject has grown at a seemingly exponential pace.

               This Court has made every effort to stay apprised of the latest
               decisions and the analytical framework for reviewing Section
               3142(i) requests filed in response to the current pandemic. While
               there has been some discrepancy among courts about how these
               requests should be resolved, two guiding tenets have emerged. First,
               the generalized risk of COVID-19 is not, in and of itself, a sufficient
               reason to justify release. Second, Section 3142(i) motions must be
               considered within the larger context of the requirements of the Bail
               Reform Act. Thus, resolving Section 3142(i) motions requires an
               individual assessment of the movant’s characteristics and
               circumstances in light of these two considerations.

No. 18-122, 2020 U.S. Dist. LEXIS 81282, at *15 (E.D. Pa. May 8, 2020) (tenet order modified).

       First, courts have generally “rejected emergency motions for release . . . based solely on

the generalized risks that COVID-19 admittedly creates for all members of our society.” United

States v. Denmark, No. 19-CR-15, 2020 U.S. Dist. LEXIS 73640, at *15 (M.D. Pa. Apr. 27, 2020)

(internal citations omitted). “Rather, at a minimum[,] courts have typically required proof of a

‘[d]efendant’s particular vulnerability to the disease [in order to] constitute a compelling reason

for release under § 3142(i).’” Id. (quoting United States v. Keith Kennedy, No. 18-20315, 2020

U.S. Dist. LEXIS 53359, at *4 (E.D. Mich. Mar. 27, 2020)). Recently, in related contexts, the

Third Circuit Court of Appeals has endorsed this concept, requiring proof beyond COVID-19’s

generalized risks when a defendant seeks release from detention.

       In United States v. Raia, in considering a petition for compassionate release, the Third



                                                 6
          Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 7 of 16




Circuit stated,

                  We do not mean to minimize the risks that COVID-19 poses in the
                  … prison system, particularly for inmates … But the mere existence
                  of COVID-19 in society and the possibility that it may spread to a
                  particular prison alone cannot independently justify … release.

954 F.3d 594, 597 (3d Cir. 2020).

         Similarly, in United States v. Roeder, in considering a motion for release from detention

pending sentencing, the Third Circuit explained that,

                  [T]he existence of a widespread health risk is not, without more, a
                  sufficient reason for every individual subject to a properly imposed
                  federal sentence of imprisonment to avoid or substantially delay
                  reporting for that sentence[.]

No. 20-1682, 2020 U.S. App. LEXIS 10246, at *7 (3d Cir. Apr. 1, 2020).

         Although neither case involved a motion for temporary release under Section 3142(i), the

same concept is equally applicable to this Section. See Denmark, 2020 U.S. LEXIS 73640, at

*15 (denying a defendant’s Section 3142(i) motion and citing Raia and Roeder). Thus, for a

movant to satisfy his burden of proof under Section 3142(i), he must make an “individualized and

specific showing of a compelling reason[.]” United States v. Brown, No. 19-259, 2020 U.S. Dist.

LEXIS 74193, at *11 (M.D. Pa. Apr. 28, 2020). There is no “one-size-fits-all, blanket approach”

to resolving this issue. United States v. Nikparvar-Fard, No. 18-101-1, at *10 (E.D. Pa. Apr. 20,

2020).

         Second, decisions by other district courts make clear that an assessment about whether to

grant a defendant temporary release under 18 U.S.C. § 3142(i) also includes a consideration of the

Bail Reform Act as a whole. See, e.g., United States v. Green, No. 19-233, 2020 U.S. Dist. LEXIS

75950, at *12 (M.D. Pa. Apr. 30, 2020). In this Act, Congress created a comprehensive set of

statutory guidelines governing release and detention decisions for criminal cases in federal court.



                                                   7
         Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 8 of 16




One precept is that persons must be released so long as the court can be reasonable assured that

they do not pose a flight risk or danger to the community. 18 U.S.C. § 3142. To that end, detention

is the exception; and to the extent that conditions, or a combination of conditions, can be fashioned

to reasonably provide such assurances, the individual must be released. Id.

       In assessing what, if any, conditions can be fashioned, courts are directed to consider the

factors enumerated in 18 U.S.C. § 3142(g).           Those factors include: (1) “the nature and

circumstances of the offense charged, including whether the offense is a crime . . . involv[ing] a

minor victim[;]” (2) “the weight of the evidence against the person;” (3) “the history and

characteristics of the person,” including their financial resources, community and family ties, and

record of appearing at court proceedings; and (4) “the nature and seriousness of the danger to any

person or the community that would be posed by the person’s release.” 18 U.S.C. § 3142(g)(1)-(4).

       In addition to these factors, the Bail Reform Act also requires district courts to weigh

release decisions against certain statutory presumptions, including a presumption in favor of

detainment for defendants charged with “an offense involving a minor victim” under 18 U.S.C. §§

2251, 2252(a)(2). § 3142(e)(3)(E). In these cases, “[s]ubject to rebuttal by the person, it shall be

presumed that no condition or combination of conditions will reasonably assure the appearance of

the person as required and the safety of the community if the judicial officer finds that there is

probable cause to believe that the person committed[,]” one of the enumerated offenses. 18 U.S.C.

§ 3142 (e)(3). On April 28, 2020, Judge Wells granted the Government’s Motion for Pretrial

Detention of Defendant (Doc. No. 5) after finding that he “poses a danger to the community and

to children, in particular, and that no condition or combination of conditions . . . could reasonably

assure the safety of the community from him and his appearance in court as required[.]” (Doc.

No. 28 at 2.)



                                                 8
         Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 9 of 16




       If a person is detained, Section 3142(i) provides a “limited safety valve provision,” United

States v. Washington-Gregg, No. 19-331, 2020 U.S. Dist. LEXIS 72355, at *14 (M.D. Pa. Apr.

24, 2020), enabling courts to re-examine detention decisions “to the extent that the judicial officer

determines such release to be necessary for preparation of the person’s defense or for another

compelling reason.” 18 U.S.C. § 3142(i). But in the COVID-19 environment, this re-examination

does not take place in isolation. Rather, courts also have considered the following factors:

               (1) the specificity of the defendant’s stated COVID-19 concerns, (2)
               the original grounds for the defendant’s pretrial detention, (3) the
               extent to which the proposed release plan is tailored to mitigate or
               exacerbate other COVID-19 risks to the defendant, and (4) the
               likelihood that the defendant's proposed release would increase
               COVID-19 risks to others.

United States v. Deshields, No. 19-cr-99, 2020 U.S. Dist. LEXIS 73643, at *7 (M.D. Pa. Apr. 27,

2020) (citing United States v. Clark, No. 19-40068, 2020 U.S. Dist. LEXIS 51390 (D. Kan. Mar.

25, 2020)) (series order amended). “The court will not necessarily weigh these factors equally,

but will consider them as a whole to help guide the court’s determination as to whether a

‘compelling reason’ exists such that temporary release is ‘necessary.’” Denmark, 2020 U.S. Dist.

LEXIS 73640, at *17 (quoting Clark, 2020 U.S. Dist. LEXIS 51390, at *3).

       B.      Defendant’s Motion for Reconsideration Will Be Granted

       Defendant’s Motion will be granted because there is a compelling reason for his release to

home confinement and there are conditions of release that can be fashioned to ensure the safety of

the community and Defendant’s appearance at trial. In reaching this decision, the Court has

considered Defendant’s individual COVID-19 risk; the relevant factors under the Bail Reform Act,

including the presumption in favor of detainment; and Defendant’s proposed conditions of release

in light of the COVID-19 environment. No single factor was determinative; rather, a collective




                                                 9
        Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 10 of 16




consideration led to the conclusion that Defendant should be released pending trial. A discussion

of each consideration is provided below.

       First, Defendant has shown the kind of particular vulnerability to COVID-19 necessary to

establish a compelling reason for temporary release. The objective medical evidence in this case

shows he was previously diagnosed in 2011 with renal cancer and presently has only one

functioning kidney. (See Doc. No. 26, Ex. A, at 7-13. See also id., Ex. C, at 81.)

       Defendant avers that this “medical condition exacerbates the already significant health

risks he faces while in confinement at the federal detention center in Philadelphia, where inmates

are currently subject to lockdown due to a COVID-19 outbreak.” (Doc. No. 23 at 13-14.)

Conversely, the Government contends that Defendant’s past cancer diagnosis does not present a

risk significant enough to warrant his pretrial release. Specifically, the Government states that

Defendant “does not currently have cancer, nor does he have chronic kidney disease,” rather, he

has been “living in good health, in remission from renal cancer for over eight years.” (Doc. No.

28 at 9, 13 (emphasis omitted)).

       The Government’s argument, however, does not account for the fact that Defendant is

currently living with only one kidney after having his right one removed following his cancer

diagnosis in 2011. As Defendant affirms, this condition “is of critical concern given the body of

medical literature that has emerged in recent months regarding the impact of COVID-19 upon

kidney function.”    (Doc. No. 32 at 2.)      See COVID-19 and Kidney Disease: Molecular

Determinants and Clinical Implications in Renal Cancer - Beyond the Abstract, URO Today, July

8, 2020 (“Patients with chronic renal injury are generally at higher risk for severe COVID-19

infections.”) (available at https://www.urotoday.com/recent-abstracts/urologic-oncology/renal-

cancer/122853-covid-19-and-kidney-disease-molecular-determinants-and-clinical-implications-




                                                10
         Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 11 of 16




in-renal-cancer-beyond-the-abstract.html); Kidney Disease and COVID-19: What Are the Risks?,

Massachusetts General Hospital, August 18, 2020 (“While kidney disease does not put patients at

higher risk of contracting COVID-19, it does put patients at risk for more severe outcomes—such

as kidney function decline—during infection”; “About one in every three people who are admitted

to the hospital for COVID-19 will develop acute kidney injury (AKI)—a sudden decline in kidney

function—even if they have never had kidney disease before.” (emphasis added)) (available at

https://www.massgeneral.org/news/coronavirus/kidney-disease-and-covid-19).

       Although the Government contends that Defendant’s medical condition was already

considered by Judge Wells in ordering pretrial detention, in the past eight months since the

Detention Order was entered, “much has been learned about the devastating impact that COVID-

19 may have upon individuals who suffer from cancer and kidney disease.” (Doc. No. 23 at 2

(citing Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19),

People at Increased Risk, December 1, 2020 (available at https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html)). Indeed, “many courts have

found that it is appropriate to reopen and reassess a previous bail determination under 18 U.S.C. §

3142(f) in light of the COVID-19 pandemic and the risks that it poses to a particular defendant.”

(Doc. No. 32 at 3.) In fact, this past August, the Third Circuit reversed a district court’s denial of

a request for pretrial release under 18 U.S.C. 3142(i) in light of the defendant’s pre-existing

condition that made him more susceptible to severe illness from COVID-19. See Xue, 2020 U.S.

Dist. LEXIS 81282, at *1.

       Given Defendant’s past renal cancer and the fact that he is currently living with only one

kidney, continued pretrial detention presents an exceptional and untenable risk to his health and

safety. COVID-19 is an undisputed and unprecedented public health crisis. As a virus that can




                                                 11
        Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 12 of 16




have devastating impact upon kidney function, the consensus medical opinion is that COVID-19

infection increases the risk of impaired kidney functioning both in patients with and without pre-

existing kidney disease. See COVID-19 and Kidney Disease: Molecular Determinants and

Clinical Implications in Renal Cancer - Beyond the Abstract, supra (emphasis added). See also id.

(“The molecular mechanism of [COVID-19] infection is intimately intertwined with the kidney.”).

If Defendant contracts COVID-19, he is at risk of damaging or losing his only remaining kidney

and this may result in catastrophic harm to his health. As a result, Defendant has satisfied the

requirement that he prove he has a particular vulnerability to COVID-19.

       Second, a consideration of the present circumstances and the relevant factors under the Bail

Reform Act also support Defendant’s temporary release pending trial. As discussed supra, the

factors listed in 18 U.S.C. § 3142(g) and the circumstances posed by the COVID-19 pandemic

guide our review. Applied here, the facts and circumstances presently before the Court show that

Defendant is a good candidate for pretrial release.

       At the outset, the Court acknowledges that in April 2019 Defendant was ordered detained

pending trial. That decision, however, rested upon the statutory presumption that no condition or

combination of conditions would reasonably assure his appearance and the safety of the

community. Under this presumption, Defendant bore the burden of proving that he would not pose

these risks and the Court found he had not sufficiently rebutted the presumption.

       Defendant still faces the presumption, but circumstances have changed. Society is facing

a viral pandemic that has already killed more than 300,000 Americans and the Court must take into

consideration the new public health challenges posed by COVID-19 when making bail decisions

under the Bail Reform Act. Further, the relevant factors under Section 3142(g) of the Bail Reform

Act support Defendant’s temporary release pending trial.




                                                12
         Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 13 of 16




        The Court agrees that “[b]ecause of [Defendant’s] substantial ties to the community and

the absence of any threat of physical violence, home confinement and electronic monitoring would

be more than sufficient to ensure his future appearance in court and the safety of the community.”

(Doc. No. 23 at 10.) Defendant is 36 years old with “lifelong familial, residential, employment,

and financial ties” in this federal circuit. (Id. at 4.) He was raised, educated, and employed here.

(See id.) Defendant’s parents, with whom he has a strong relationship, reside in nearby Livingston,

New Jersey. (See id. at 4.) Defendant also has no prior criminal record or history of violence.

(See id. at 4, 10.)

        Moreover, “suitable individuals in a child-free home have indicated their willingness to

serve as custodians in this matter.” (Id. at 9-10.) Defendant’s parents, both present at the hearing

held on December 28, 2020, have represented that Defendant can live with them in their “single

family home in New Jersey[]” while Defendant is awaiting trial. (Id. at 4.) His parents testified

at the hearing that there are no minor children in their residence, as they are the only occupants of

the home.     Defendant’s mother testified that she remains home fulltime, as she is retired.

Defendant’s father testified that he works from home part-time as a practicing attorney.

        Further, given Defendant’s heightened vulnerability to COVID-19 and the medical

necessity of practicing social distancing, the reality is that the risk of commission of future crime

is diminished. And since he will be living with his parents, both of whom have expressed their

willingness to monitor Defendant’s compliance with the bail conditions, Defendant will have the

benefit of a stable environment. In addition, strict conditions of bail will be imposed with home

confinement with GPS tracking.        Specifically, Defendant will be subject to 24-hour-a-day

lockdown in his parents’ home. Except for monitored telephone calls and visits with his children,

he will be prohibited from having any contact with any minor child. Defendant will also be




                                                 13
         Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 14 of 16




prohibited from accessing the internet by way of any computer device or smartphone. At the

hearing, Defendant’s parents assured the Court that he will not have access to the internet while

detained in their home and that they are willing to do whatever is necessary to remove the risk of

Defendant gaining internet access.     The Government’s assertion that Defendant’s previous

employment as a data analyst creates a risk that he will be able to circumvent restrictions on his

internet access does not change the Court’s decision. For all these reasons, Defendant has

overcome the statutory presumption that, if released on bail, he would pose a risk of flight or

present a danger to the safety of the community.

       Regarding the factor of the nature and circumstances of the offenses charged, there is no

doubt that the offenses are serious and the Government has argued that the offenses have

mandatory minimums that would exceed the time Defendant has been incarcerated, if he were

convicted of the offenses. Needless to say, the Government believes it has a strong case and the

weight of the evidence is a factor that could influence continued detention. But the Court cannot

overlook the fact that Defendant is presumed innocent and even though he is cognizant of the

Government’s evidence against him, he has maintained his constitutional right to a trial by a jury.

See 18 U.S.C. § 3142(j) (“Nothing in [18 U.S.C. § 3142] shall be construed as modifying or

limiting the presumption of innocence.”). Although it would appear that these two factors might

warrant detention, conditions can still be fashioned to assure the safety of the community and

Defendant’s appearance at trial. Thus, the provisions of the Bail Reform Act support his temporary

release pending trial.

       Third, Defendant’s proposed release plan is tailored to mitigate his COVID-19 risk. At the

Philadelphia FDC, Defendant shares a cell with another inmate. As a result, he cannot take certain

proactive measures, such as maintaining six feet of separation from other persons, that public




                                                14
            Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 15 of 16




health experts recommend to limit the risk of infection. Additionally, it is clear that prisons present

a breeding ground for COVID-19 transmission due to the large number of persons residing in close

quarters.    Thus, if COVID-19 were to continue to infiltrate the general population in the

Philadelphia FDC, there would be little Defendant could do to insulate himself from the virus. 1

Due to the fact that he has only one kidney, COVID-19 could have a fatal effect upon Defendant

if he were to contract the virus.

        In contrast, if Defendant were released to home confinement at his parents’ house—a

“single family home in New Jersey”—he could protect himself from the virus by quarantining

during the first fourteen days and practicing social distancing from family members as needed

thereafter. Furthermore, the Court is assured that Defendant would remain in the household given

the risk of contracting COVID-19 if he exposed himself to the public, and because he would be

subject to GPS tracking as a condition of temporary release. 2



1
    As this Court noted in United States v. Grimes, Criminal Action No. 16-59, 2020 WL 3056060,
    at *8 n.4 (E.D. Pa. June 9, 2020): “To be clear, this is not a blanket statement that the
    Philadelphia FDC is generally unsafe. Indeed, to the contrary, the Court applauds the BOP for
    its efforts to prevent the spread of COVID-19 within its facilities. The Court’s decision stems
    from the fact that Defendant has made a particularized showing based on detailed medical
    documentation that his circumstances present an exceptional vulnerability to COVID-19 that
    can be mitigated by temporary release, and that conditions of release can be fashioned to assure
    the Court that Defendant does not flee or pose a danger to the community. See United States v.
    Ruff, No. 18-561-2, 2020 U.S. Dist. LEXIS 91243, at *14-15 (E.D. Pa. May 26, 2020)
    (recognizing the BOP’s efforts to prevent the spread of COVID-19 in the Philadelphia FDC but
    nevertheless determining that the defendant should be released pending sentencing due to his
    particular vulnerability to a severe form of COVID-19).”
2
    In Grimes, the Court noted the following regarding the fourth factor, which applies equally well
    here: “The fourth factor courts consider when evaluating Section 3142(i) motions in the
    COVID-19 environment—i.e., the likelihood that the defendant’s proposed release would
    increase COVID-19 risks to others—is neutral. While Defendant could contract COVID-19 if
    he remains incarcerated or if he is released, the risk of his transmitting it to others in either
    scenario is too speculative to be considered. See United States v. Gongda Xue, No. 18-122,
    2020 U.S. Dist. LEXIS 81282, at *26 n.10 (E.D. Pa. May 8, 2020) (finding whether the
    defendant’s proposed release would increase COVID-19 risks to others to be a neutral factor in


                                                  15
        Case 2:20-cr-00404-JHS Document 35 Filed 01/07/21 Page 16 of 16




       In sum, Defendant has shown a compelling reason to justify release pursuant to Section

3142(i). The risk to his health from the COVID-19 outbreak at FDC Philadelphia where Defendant

is currently incarcerated establish a compelling reason for release. Furthermore, the Bail Reform

Act factors, viewed in light of the COVID-19 environment, support his temporary release, and his

proposed conditions of release limit his risk of contracting COVID-19 and assure the Court that

he will appear for trial and not pose a danger to the community. For all these reasons, the Court

will grant Defendant’s request for temporary release from custody while awaiting trial and order

Defendant released to home confinement with conditions.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Reconsideration (Doc. No. 23) will be

granted. An appropriate Order with all the conditions of bail will be issued along with this

Opinion.




   the Section 3142 analysis given the speculative nature of COVID-19 transmission).” Grimes,
   2020 WL 3056060, at *8 n.5.


                                                16
